153 Ga. App. 300 (1980)
265 S.E.2d 72
FRITZ
v.
ELLER (two cases).
58622, 58770.
Court of Appeals of Georgia.
Submitted October 17, 1979.
Decided January 11, 1980.
Rehearing Denied February 5, 1980.
*301 Jack Dorsey, for appellant.
Michael G. Frick, George W. Hart, for appellee.
QUILLIAN, Presiding Judge.
These two appeals involve the same case. In 58622 the plaintiff appeals from a judgment for the defendant and the subsequent overruling of his motion for new trial. In 58770 appeal was taken from the denial of plaintiff's motion to extend the time for filing the transcript and proceedings. Held:
1. By brief to this court in 58770, counsel for plaintiff has stated "the Court Reporter was able to complete and file with the Court the parts of the Transcript which contained the only errors which appellant is complaining of." This renders the appeal in 58770 moot.
2. Since there was a verdict for the defendant on the issue of liability "any error in the admission or exclusion of evidence relative to the injuries or damages, their extent, or expenses incurred in their treatment, was harmless and affords no ground for reversal." Parham v. Roach, 131 Ga. App. 728, 730 (1) (206 SE2d 686). Accord, Knight v. Atlanta Transit Systems, 137 Ga. App. 667, 669 (224 SE2d 790).
The enumerations of error in 58622 are therefore without merit.
Judgment affirmed in 58622; appeal dismissed in 58770. Smith and Birdsong, JJ., concur.